Exhibit 10.6

 

Atlantic Tele-Network

Named Executive Officers

Base Salary and Bonus Opportunities for 2006

 

                Effective January 1, 2006, Michael T. Prior, the Company’s then
Chief Financial Officer and Treasurer, was appointed President and Chief
Executive Officer, succeeding Cornelius B. Prior, Jr. who served as the Chief
Executive Officer and Chairman from 1998 through December 31, 2005.  Mr.
Cornelius Prior continues to serve as the Chairman of the Board and as an
executive officer.  The following table sets forth the annual base salaries and
cash bonus incentive targets for fiscal years 2005 and 2006, and actual cash
bonus incentives paid for fiscal year 2005, for each of the Company’s current
Named Executive Officers.

 

Name

 

Year

 

Base
Salary

 

Target Cash
Bonus Potential
(% of Base Salary)

 

Actual Cash Bonus Payment (% of Base Salary/$)

 

 

 

 

 

 

 

 

 

 

 

Michael T. Prior

 

2006

 

$400,000

 

50%/$200,000

 

 

 

President and Chief Executive Officer;

 

2005

 

$210,000

 

30%/$63,000

 

48%/$100,000

 

Former Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cornelius B. Prior, Jr.

 

2006

 

$300,000

 

—

 

 

 

Executive Chairman;

 

2005

 

$350,000

 

—

 

—

 

Former Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Douglas J Minster.

 

2006

 

$145,000

 

50%/$72,500

 

 

 

Vice President and General Counsel

 

2005

 

$135,000

 

30%/$40,500

 

16%/$22,000

 

 

 

 

 

 

 

 

 

 

 

Steven J. Parrish

 

2006

 

$178,000

 

50%/$89,000

 

 

 

Executive Vice President, Operations

 

2005

 

$170,000

 

30%/$51,000

 

20%/$34,000

 

Former Vice President, Operation

 

 

 

 

 

 

 

 

 

 

The payment of bonuses, and the actual amounts thereof, are payable in the
discretion of the Compensation Committee of the Board of Directors.  All of the
foregoing employees are employees at will of the Company.  The foregoing table
includes only cash salary and bonuses.   In addition, the foregoing employees
are entitled to participate in the Company’s equity compensation plans and
receive the general health and welfare employee benefits offered by the Company.

 

* * *

 

--------------------------------------------------------------------------------

 